By the Court,

Cole, J.
This order must be affirmed. Section 17 of chapter 361, Laws of 1860, conferring jurisdiction in certain civil cases upon the county court of Winnebago county, provides that when a change of venue is allowed for the reason of interest or prejudice on the part of thé judge, the cause shall not be remitted to another county, but shall be removed to the circuit court of the same county. Section 9, chapter 123, R. S., further provides, that when the place of trial shall be changed as in that chapter provided, it shall be changed to some county where the causes complained of do not exist, and that no more than one change of the place of%ial shall be awarded in any action. This provision is expressly made applicable to the county court of Winnebago county (sec. 7, ch. 361, Laws of 1860), and, when construed in connection with section 17 above cited, obviously has this qualification : the cause must be removed to the circuit court and cannot be sent out of the county; while the last clause of section 9, ch. 123, R. S., applies to a cause thus removed from the county to the circuit court, and says, “ no more than one change of the place of trial shall be awarded in any action.” This language is so plain and distinct as to preclude all doubt upon the subject. But one change of the place of trial can be had under the statute; and the fact that the county judge *116afterwards became tbe circuit judge, does not affect the question. The right of removal is given solely by the statute, and cannot be broader or other than therein prescribed. As the appellants had had one change of the place of trial, they were entitled to no more.
The order appealed from is affirmed.